Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of
December 29, 2017, between Emmaus Life Sciences, Inc. (the “Company”), and the
purchaser identified on the signature pages hereto (including its successors and
assigns, the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or
Rule 506(b) thereunder, the Company desires to issue and sell to Purchaser, and
Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I.
DEFINITIONS

 

1.1      Definitions. In addition to the words and terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“2013 Financing” shall have the meaning ascribed to such term in Section 2.2.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Applicable Laws” shall have the meaning ascribed to such term in Section 3(k).

 

“Authorizations” shall have the meaning ascribed to such term in Section 3(k).

 

“Board of Directors” means the board of directors of the Company.

 

“Bloomberg” means Bloomberg, L.P.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the Initial Closing, Initial Escrow Closing and any Second
Closing and any Third Closing hereunder.

 

“Collateral Agent” shall have the meaning set forth in the Security Agreement.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

--------------------------------------------------------------------------------


 

“Company Counsel” means Lee Anav Chung White Kim Ruger & Richter LLP.

 

“Conversion Price” shall have the meaning set forth in the Note.

 

“Daily Trading Volume” means the aggregate trading volume of the Common Stock on
the principal Trading Market as reported on Bloomberg for a given Trading Day.

 

“Deposit Account Control Agreement” means an agreement in writing, in form and
substance satisfactory to the Purchaser and the Company, by and among Purchaser,
the Company and any bank at which any deposit account of the Company is at any
time maintained which provides that, upon and during the continuation of an
Event of Default (as defined in the Note), such bank will comply with
instructions originated by the Purchaser directing disposition of the funds in
the deposit account without further consent by Company and such other terms and
conditions as the Purchaser may require.

 

“EMA” means the European Medicines Agency. “Escrow Account” shall mean the
escrow account established pursuant to the Escrow Agreement.

 

“Escrow Agent” shall mean Wilmington Trust, N.A., as escrow agent under the
Escrow Agreement by and among the Company, the Purchaser and Wilmington Trust,
N.A., as escrow agent, which Escrow Agreement shall terminate on or before
February 28, 2018 if the items specified in clause (1) of the definition of
Escrow Closing Date are not provided to Purchaser on or prior to February 28,
2018.

 

“Escrow Agreement” shall mean the escrow agreement entered into on the Initial
Closing Date in the form attached hereto as Exhibit H.

 

“Escrow Closing” shall have the meaning ascribed to such term in Section 2.1(b).

 

“Escrow Closing Date” means the business day on or prior to February 28, 2018
which all of the Transaction Documents have been executed and delivered by the
applicable parties thereto in connection with the Escrow Closing, and all
conditions precedent to: (i) the Purchaser’s obligation to cause  the Escrow
Subscription Amount to be released and paid to the Company as to the Escrow
Closing, and (ii) the Company’s obligation to cause to be delivered to Purchaser
the Escrow Note and Escrow Warrant as to the Escrow Closing, in each case, have
been satisfied or waived, including, but not limited to, (1) the satisfaction of
all of the obligations under Section 4.21 within forty-five (45) days of the
Initial Closing; (2) the Company’s delivery prior to February 28, 2018 of (y) a
first priority lien on a minimum of 3,321,780 shares of the common stock of
Telcon Co., Ltd. (“Telcon”) owned by the Company (the “Telcon Shares”), which
shares of stock shall be derived from  the release of the lien of Telcon on such
shares, (z) a second lien on 4,248,720 shares of common stock of KPM Tech
Co., Ltd. (“KPM”) owned by the Company (the “KPM Shares”), with rights to a
first priority lien on such shares of stock upon the release of the lien of
Telcon on such shares; (2) evidence of entry of Purchaser’s first priority lien
in the brokerage account records maintained by Dongbu Securities on behalf of 
the Company with respect to a minimum of 3,321,780  Telcon Shares and any other
marketable securities not subject to prior liens, including Hanil Vacuum
Co., Ltd.; and (3) the Korean Share Pledge Agreement executed by the Company
with respect the Telcon Shares and KPM Shares in form and substance satisfactory
to the Company.

 

“Escrow Note” means that certain 12.5% Senior Secured Promissory Note in the
principal amount of $7,000,000 due, subject to the terms therein, three
(3) years from its date of issuance, in the form attached hereto as Exhibit A.

 

2

--------------------------------------------------------------------------------


 

“Escrow Subscription Amount” means, as to the Purchaser, the $6,720,000
aggregate amount to be paid for the Escrow Note and Escrow Warrant.

 

“Escrow Warrant” means the issuance by the Company to the Purchaser at the
Escrow Closing of a purchase warrant to initially purchase 129,642 shares of
Common Stock, subject to adjustment as described therein, in the form attached
hereto as Exhibit B.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of: (a) securities to employees, officers
or directors of, or consultants to, the Company, pursuant to any stock or option
plan duly adopted for such purpose and approved by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder, (c) securities issued pursuant to
any purchase money equipment loan or capital leasing arrangement, real property
leasing arrangement or debt financing from a commercial bank or similar
financial institution, (d) securities in full or partial consideration in
connection with a bona fide strategic merger, acquisition, consolidation or
purchase of all or substantially all of the securities or assets of a
corporation or other entity approved by a majority of the non-employee members
of the Board of Directors, so long as such issuance is not for the primary
purpose of raising capital by the Company, and (e) securities upon a stock
split, stock dividend or subdivision of the Common Stock.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(d).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
or any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administration powers or functions of or pertaining to government over the
Company or any of its Subsidiaries, or any of their respective properties,
assets, or undertakings.

 

“Guaranty Agreement” means the Guaranty Agreement in the in the form attached
hereto as Exhibit E.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(x).

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction: (a) is not an officer or director of the Company or an
Affiliate of an officer or director of the Company, (b) a Purchaser or an
Affiliate of a Purchaser, (c) does not, collectively with its Affiliates, own in
excess of 10% of the Common Stock on a fully-diluted basis (a “10% Owner”) and
is not an Affiliate of a 10% Owner, (d) is not the spouse or descendent (by
birth or adoption) of the Purchaser or 10% Owner or a trust for the benefit of
any 10% Owner or Investor (or their respective spouses or descendants), and
(e) is not a Person who through contract or other arrangements (other than
arrangements entered into in connection with the contemplated transaction) would
be an Affiliate of any officer or director of the Company, the Purchaser, any
10% Owner or the Company immediately after the contemplated transaction.

 

“Initial Closing” shall have the meaning ascribed to such term in
Section 2.1(a).

 

3

--------------------------------------------------------------------------------


 

“Initial Closing Date” means the business day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto in
connection with the Initial Closing, and all conditions precedent to: (i) the
Purchaser’s obligation to pay the Initial Subscription Amount as to the Initial
Closing, and (ii) the Company’s obligation to deliver the Initial Note and
Initial Warrant as to the Initial Closing, in each case, have been satisfied or
waived.

 

“Initial Note” means that certain 12.5% Senior Secured Promissory Note in the
principal amount of $13,000,000 due, subject to the terms therein, three
(3) years from its date of issuance, in the form attached hereto as Exhibit A.

 

“Initial Subscription Amount” means, as to the Purchaser, the $12,480,000
aggregate amount to be paid for the Initial Note and Initial Warrant purchased
hereunder as specified below its name on the signature page of this Agreement
and next to the heading “Initial Subscription Amount/Principal Amount,” in
United States dollars and in immediately available funds.

 

“Initial Warrant” means the issuance by the Company to the Purchaser at the
Initial Closing of a purchase warrant to initially purchase 240,764 shares of
Common Stock, subject to adjustment as described therein, in the form attached
hereto as Exhibit B.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state Laws and the common Law and know-how (including
formulas, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).

 

“Intellectual Property Security Agreement” means the agreement in the form
attached hereto as Exhibit D.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means: (a) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (b) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
in the long term or (c) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document; provided, however, that none of the following shall be
taken into account in determining whether there has been, or could be, a
Material Adverse Effect: (i) any adverse change, event, development, or effect
(whether short-term or long-term) arising from or relating to (1) economic
conditions, including such conditions related to the business of the Company and
its Subsidiaries, (2) any national or international political or social
conditions, (3) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (4) changes in GAAP, (5) changes in laws, rules, regulations, orders, or
other binding directives issued by any governmental entity, or (6) the taking of
any action contemplated by any Transaction Document, (ii) any failure to meet a
forecast (whether internal or published) of revenue, earnings, cash flow, or
other data for any period or any change in such a forecast, provided that the
forecast has been prepared in good faith based upon assumptions that are
reasonable and accurate and (iii) any existing event, occurrence, or
circumstance with respect to which a Purchaser has knowledge as of the date
hereof.

 

4

--------------------------------------------------------------------------------


 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Note” means the Initial Note, the Escrow Note and if issued as contemplated
hereunder, the Second Note and Third Note, in the form attached hereto as
Exhibit A.

 

“Order” means any notice of violation, writ, judgment, order, edict, decree,
injunction, ruling, pronouncement, determination, other binding obligation
(preliminary or final), fine, penalty, consent decree, guilty verdict, finding
of liability, corporate integrity agreement, monitoring agreement, settlement
order or agreement, indictment, sentencing memorandum, plea agreement, target or
no-target letter, or other similar agreement or action.

 

“Permitted Liens” shall have the meaning set forth in the Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.7(a).

 

“Proceeding” means an action, claim, demand, cause of action, chose in action,
suit, inquiry, arbitration, audit, hearing, prosecution, contest, examination,
litigation, enforcement, investigation, notice of criminal investigation, or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition), whether criminal, civil, administrative,
investigative, or appellate and whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Registration Rights Agreement” means the registration rights agreement between
the Purchaser and Company, in the form attached hereto as Exhibit G.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Closing” shall have the meaning ascribed to such term in Section 2.1(c).

 

“Second Closing Date” means the business day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto in
connection with the Second Closing, and all conditions precedent to: (i) the
Purchaser’s obligation to pay the Second Subscription Amount as to the Second
Closing, and (ii) the Company’s obligation to deliver the Second Note and Second
Warrant as to the Second Closing, in each case, have been satisfied or waived,
including, but not limited to, the Company having reported second quarter
revenues in fiscal 2018 of $10.4 million or greater.

 

“Second Note” means that certain 12.5% Senior Secured Promissory Note in the
principal amount of $5,000,000 due, subject to the terms therein, three
(3) years from its date of issuance of the Initial Note, in the form attached
hereto as Exhibit A.

 

5

--------------------------------------------------------------------------------


 

“Second Subscription Amount” means, as to the Purchaser, the $4,800,000
aggregate amount to be paid for the Second Note and Second Warrant purchased
hereunder.

 

“Second Warrant” means the issuance by the Company to the Purchaser at the
Second Closing of a purchase warrant to initially purchase 92,601 shares of
Common Stock, subject to adjustment as described therein, in the form attached
hereto as Exhibit B.

 

“Securities” means the Note, the Shares, the Warrant and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the security agreement, in the form attached hereto
as Exhibit C, providing the Purchaser with a first lien on all of the assets of
the Company other than as provided in this Agreement.

 

“Shares” means the Common Stock issuable upon conversion of the Note.

 

“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.7(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.7(a).

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which
(a) more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (b) is under the actual control of the
Company.

 

“Third Closing” shall have the meaning ascribed to such term in Section 2.1(d).

 

“Third Closing Date” means the business day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto in
connection with the Third Closing, and all conditions precedent to: (i) the
Purchaser’s obligation to pay the Third Subscription Amount as to the Third
Closing, and (ii) the Company’s obligation to deliver the Third Note and Third
Warrant as to the Third Closing, in each case, have been satisfied or waived,
including, but not limited to, the Company having reported third quarter
revenues in fiscal 2018 of $16.6 million or greater.

 

“Third Note” means that certain 12.5% Senior Secured Promissory Note in the
principal amount of $5,000,000 due, subject to the terms therein, three
(3) years from its date of issuance of the Initial Note, in the form attached
hereto as Exhibit A.

 

“Third Subscription Amount” means, as to the Purchaser, the $4,800,000 aggregate
amount to be paid for the Third Note and Third Warrant purchased hereunder.

 

“Third Warrant” means the issuance by the Company to the Purchaser at the Third
Closing of a purchase warrant to initially purchase 92,601 shares of Common
Stock, subject to adjustment as described therein, in the form attached hereto
as Exhibit B.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

6

--------------------------------------------------------------------------------


 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the OTC QB or QX Marketplace, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, or the New York Stock Exchange
(or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Note, the Warrant, the
Security Agreement, the Intellectual Property Security Agreement, the Guaranty
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Corporate Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of 3200 Cherry Creek South Drive,
Suite 430, Denver, Colorado 80209 and any successor transfer agent of the
Company.

 

“Variable Rate Transactions” shall have the meaning ascribed in Section 4.8(a).

 

“Warrant” means the Initial Warrant, and if issued as contemplated hereunder,
the Escrow Warrant, the Second Warrant and Third Warrant, in the form attached
hereto as Exhibit B.

 

“Warrant Exercise Price” shall have the meaning ascribed to such term in the
Warrant.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant at the Warrant Exercise Price.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1          Purchase and Closing.

 

(a)           Initial Closing. On the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchaser agrees to purchase, the Initial Note and the Initial Warrant (the
“Initial Closing”). Purchaser shall deliver to the Company, via wire transfer
immediately available funds equal to the Initial Subscription Amount, and the
Company shall deliver to the Purchaser the Initial Note and Initial Warrant on
the Initial Closing Date, and the Company and the Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Initial Closing. Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Initial Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.

 

(b)          Escrow Closing. On the Escrow Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchaser agrees to purchase, the Escrow Note and the Escrow Warrant (the
“Escrow Closing”). Purchaser shall deliver to the Escrow Agent instructions to
release to the Company from the Escrow Account, the Escrow Subscription Amount,
and the Company shall deliver instructions to the Escrow Agent to release to the
Purchaser from the Escrow Account, the Escrow Note, the  Escrow Warrant, the
Joinder to the Guaranty, the Intellectual Property Security Agreement and the
Joinder to the Security Agreement on the Escrow Closing Date, and the Company
and the Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Escrow Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Escrow Closing shall occur at
the offices of Company Counsel or such other location as the parties shall
mutually agree.  The parties acknowledge and agree that if the covenants and
conditions set forth in Sections 2.2 and 2.3 are not satisfied on or before
February 28, 2018, the Escrow Agreement shall immediately terminate and the
Escrow Subscription Amount shall be returned in full to the Purchaser.

 

7

--------------------------------------------------------------------------------


 

(c)           Second Closing. On the Second Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchaser agrees to purchase, the Second Note and the Second Warrant (the
“Second Closing”). Purchaser shall deliver to the Company, via wire transfer
immediately available funds equal to the Second Subscription Amount, and the
Company shall deliver to the Purchaser the Second Note and Second Warrant on the
Second Closing Date, and the Company and the Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Second Closing. Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Second Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.

 

(d)           Third Closing. On the Third Closing Date, upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchaser agrees to purchase, the Third Note and the Third Warrant (the “Third
Closing”). Purchaser shall deliver to the Company, via wire transfer immediately
available funds equal to the Third Subscription Amount, and the Company shall
deliver to the Purchaser the Third Note and Third Warrant on the Third Closing
Date, and the Company and the Purchaser shall deliver the other items set forth
in Section 2.2 deliverable at the Third Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Third Closing
shall occur at the offices of Company Counsel or such other location as the
parties shall mutually agree.

 

2.2      Deliveries.

 

(a)           On or prior to the Initial Closing (or as otherwise set forth
below), the Company shall deliver or cause to be delivered to the Purchaser the
following:

 

(i)            this Agreement duly executed by the Company;

 

(ii)           the Guaranty Agreement duly executed by each of Emmaus
Medical, Inc., a Delaware corporation (“Emmaus Medical”), Emmaus Medical
Japan, Inc., a Japanese corporation (“Emmaus Japan”), Newfield Nutrition
Corporation, a Delaware corporation (“Newfield Nutrition”), and Emmaus Medical
Europe, Ltd., a U.K. corporation (“Emmaus Europe”), with Emmaus Japan and Emmaus
Europe delivering duly executed copies of the Guaranty no later than twenty-one
(21) calendar days after the Initial Closing Date;

 

(iii)          a Security Agreement providing the Purchaser with a lien on all
of the assets of the Company and Subsidiaries other than Emmaus Life
Sciences, Co. Ltd., a Korean corporation along with a Deposit Account Control
Agreement, duly executed by the Company and each Subsidiary other than Emmaus
Life Sciences, Co. Ltd., a Korean corporation, with Emmaus Japan and Emmaus
Europe delivering duly executed copies of the Security Agreement and the Deposit
Account Control Agreement no later than twenty-one (21) calendar days after the
Initial Closing Date;

 

(iv)          the Initial Note registered in the name of the Purchaser;

 

(v)           the Initial Warrant, exercisable at the applicable Warrant
Exercise Price, registered in the name of the Purchaser to purchase up to a
number of shares of Common Stock equal to 240,764 shares of Common Stock,
subject to adjustment as described therein;

 

(vi)          Deed of Trust/Mortgage (if any) with respect to all real property
owned by the Company and its Subsidiaries other than Emmaus Life Sciences, Co.
Ltd. with proof of filing with the appropriate governmental entity and such
other documents necessary and/or reasonably requested by the Purchaser to
satisfy itself it has a senior secured interest in and a perfected first
priority Lien on the real property securing all Indebtedness;

 

8

--------------------------------------------------------------------------------


 

(vii)         an Intellectual Property Security Agreement providing the
Purchaser with a perfected first priority Lien on all of the intellectual
property of the Company and each Subsidiary other than Emmaus Life Sciences, Co.
Ltd. with the Emmaus Japan and Emmaus Europe delivering duly executed copies of
the Intellectual Property Security Agreement no later than twenty-one (21)
calendar days after the Initial Closing Date;

 

(viii)        In accordance with the terms of the Security Documents, the
Company shall deliver to the Collateral Agent (A) copies of original
certificates (I) representing 100% of outstanding capital stock of each
Subsidiary with original certificates and executed stock powers  for each of
Emmaus Medical and Newfield Nutrition being delivered immediately after the
Initial Closing and original certificates and executed stock powers of  Emmaus
Japan, Emmaus Europe and Emmaus Life Sciences, Co. Ltd. being delivered no later
than twenty-one (21) calendar days after the Initial Closing Date. To the extent
such Subsidiary is a corporation or otherwise has certificated equity and
(II) representing all other equity interests to be pledged thereunder, in each
case, accompanied by undated stock powers executed in blank and other proper
instruments of transfer and (B) appropriate financing statements on Form UCC-1
and such other financing or similar statement to be filed with the United States
Patent and Trademark Office and/or any other governmental body or agency to be
duly filed in such office or offices as may be necessary or, in the opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by each Security Document and (C) document account control agreements
for all bank accounts held by the Company and its Subsidiaries (other than those
held by Emmaus Life Sciences, Co. Ltd.) no later than twenty-one (21) calendar
days after the Initial Closing Date;

 

(ix)          Within two (2) Business Days prior to the Closing, the Company and
each Subsidiary shall have delivered or caused to be delivered to the Purchaser
and the Collateral Agent a perfection certificate, duly completed and executed
by the Company and each Subsidiary, in form and substance satisfactory to the
Purchaser;

 

(x)           irrevocable instructions from the Company to the Transfer Agent
and any subsequent transfer agent in the form satisfactory to the Purchaser (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
registered in the name of the Purchaser or its respective nominee(s), for the
shares of Common Stock issuable upon conversion of the Note and exercise of the
Warrant;

 

(xi)          a legal opinion of Company Counsel, in form and substance
satisfactory to the Purchaser;

 

(xii)         an Officer’s Certificate of the Company, each Subsidiary
certifying as to the representations, warranties and covenants in the
Transaction Documents and the conditions set forth in Section 2.3(a), with
Emmaus Japan and Emmaus Europe each delivering such an Officer’s Certificate no
later than twenty-one (21) calendar days after the Initial Closing Date;

 

(xiii)        a Secretary’s Certificate of the Company and each Subsidiary in
form and substance reasonably satisfactory to the Purchaser, Emmaus Japan and
Emmaus Europe each delivering such a Secretary’s Certificate no later than
twenty-one (21) calendar days after the Initial Closing Date;

 

9

--------------------------------------------------------------------------------


 

(xiv)       Good standing certificates as of a recent date evidencing the good
standing of the Company and each Subsidiary in its jurisdiction of organization;

 

(xv)        a Solvency Certificate in form in the form attached hereto Exhibit F
demonstrating the solvency of the Company;

 

(xvi)        a duly executed Registration Rights Agreement; and

 

(xvii)      Korean Share Pledge Agreement executed by the Company with respect
to the pledge of 100% of the shares of Emmaus Life Sciences Co., Ltd., duly
executed by the Company in form and substance satisfactory to the Purchaser no
later than twenty-one (21) calendar days after the Initial Closing Date.

 

(b)           On or prior to the Initial Closing, the Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)            this Agreement duly executed by the Purchaser;

 

(ii)           the Initial Subscription Amount subject to the closing by wire
transfer;

 

(iii)          the Purchaser shall deliver the Security Agreement duly executed
as Collateral Agent; and

 

(iv)          the Purchaser shall deliver a duly executed Registration Rights
Agreement.

 

(c)           On or prior to the Initial Closing, the Company shall deliver or
cause to be delivered to the Escrow Agent the following:

 

(i)            the Escrow Agreement duly executed by the Company;

 

(ii)           The Escrow Note registered in the name of the Purchaser;

 

(iii)          the Escrow Warrant exercisable at the applicable Warrant Exercise
Price, registered in the name of the Purchaser to purchase up to a number of
shares of Common Stock equal to 129,642 shares of Common Stock, subject to
adjustment as described therein;

 

(d)           On or prior to the Initial Closing, the Purchaser shall deliver or
cause to be delivered to the Escrow Agent the following:

 

(i)            The Escrow Agreement duly executed by the Purchaser; and

 

(ii)           the Escrow Subscription Amount.

 

(e)           On or prior to the Escrow Closing, the Company shall cause the
Escrow Agent to release and deliver to the Purchaser the following items (i)-
(iii) and the Company shall deliver or cause to be delivered to the Purchaser
the following items (iv)-(xv):

 

(i)            the Escrow Note registered in the name of the Purchaser;

 

(ii)           the Escrow Warrant, exercisable at the applicable Warrant
Exercise Price, registered in the name of the Purchaser to purchase up to a
number of shares of Common Stock equal to 129,642 shares of Common Stock,
subject to adjustment as described therein;

 

10

--------------------------------------------------------------------------------


 

(iii)          executed copies by each of Emmaus Japan and Emmaus Europe of the
deliverables set forth in Sections 2.2(a)(ii), (iii), , (vii), (viii), (xii) and
(xiii) and executed copy by Emmaus Life Sciences, Co. Ltd of the deliverables
set forth in Section 2.2 (xvii);

 

(iv)          the Joinder to the Guaranty executed by Emmaus Life Sciences, Co.
Ltd.;

 

(v)           the Joinder to the Security Agreement execute by Emmaus Life
Sciences, Co. Ltd.;

 

(vi)          an Intellectual Property Security Agreement providing the
Purchaser with a perfected first priority Lien on all of the intellectual
property of Emmaus Life Sciences, Co. Ltd.;

 

(vii)         original certificates representing 100% of outstanding capital
stock of Emmaus Life Sciences, Co. Ltd.;

 

(viii)        a legal opinion of Company Counsel, in form and substance
satisfactory to the Purchaser;

 

(ix)          an Officer’s Certificate of the Company and each Subsidiary
certifying as to the representations, warranties and covenants in the
Transaction Documents and the conditions set forth in Section 2.3(e);

 

(x)           a Secretary’s Certificate of the Company and each Subsidiary in
form and substance reasonably satisfactory to the Purchaser;

 

(xi)          Good standing certificates as of a recent date evidencing the good
standing of the Company and each Subsidiary in its jurisdiction of organization;

 

(xii)         The Company having delivered (w) the Guaranty by Emmaus Life
Sciences, Co. Ltd., of the Company’s obligations under the Transaction Documents
and its pledge of its assets under the Security Agreement and Intellectual
Property Security Agreement, (x) evidence of the mailing of notice of an account
kun-pledge to, and acknowledgement with fixed stamp date from,  each bank where
 Emmaus Life Sciences Co., Ltd. has bank accounts and an Account Kun Pledge
Agreement executed by Emmaus Life Sciences Co., Ltd. in form and substance
satisfactory to the Purchaser (y) a first priority lien on a minimum of
3,321,780 shares of Telcon common stock, (z) a second lien on the KPM Shares,
with rights to a first lien on such shares of stock upon the release of the lien
of Telcon on such shares; and (2) evidence of entry of Purchaser’s first
priority lien in the brokerage account records maintained by Dongbu Securities
on behalf of  the Company with respect to the Telcon Shares and marketable
securities not subject to prior liens, including Hanil Vacuum Co., Ltd.

 

(xiii)        a Solvency Certificate in form and substance satisfactory to the
Purchaser demonstrating the solvency of the Company;

 

(xiv)        a perfection certificate, duly completed and executed by the
Company and each Subsidiary, in form and substance satisfactory to the
Purchaser; and

 

(xv) a Korean Share Pledge Agreement executed by the Company with respect to the
Telcon Shares and KPM Shares in form and substance satisfactory to the
Purchaser.

 

11

--------------------------------------------------------------------------------


 

(f)            On or prior to the Escrow Closing, the Purchaser shall cause the
Escrow Agent to deliver to the Company the following:

 

(i)            the Escrow Subscription Amount subject to the closing by wire
transfer.

 

(g)           On or prior to the Second Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following:

 

(i)            the Second Note registered in the name of the Purchaser;

 

(ii)           the Second Warrant, exercisable at the applicable Warrant
Exercise Price, registered in the name of the Purchaser to purchase up to a
number of shares of Common Stock equal to 92,601 shares of Common Stock, subject
to adjustment as described therein;

 

(iii)          a legal opinion of Company Counsel, in form and substance
satisfactory to the Purchaser;

 

(iv)          an Officer’s Certificate of the Company and each Subsidiary
certifying as to the representations, warranties and covenants in the
Transaction Documents and the conditions set forth in Section 2.3(f);

 

(vi)          a Secretary’s Certificate of the Company and each Subsidiary in
form and substance reasonably satisfactory to the Purchaser;

 

(vii)         Good standing certificates as of a recent date evidencing the good
standing of the Company and each Subsidiary in its jurisdiction of organization;

 

(viii)        Evidence of the Company having reported second quarter revenues in
fiscal 2018 of $10.4 million or greater;

 

(ix)          a Solvency Certificate in form and substance satisfactory to the
Purchaser demonstrating the solvency of the Company; and

 

(x)           a perfection certificate, duly completed and executed by the
Company and each Subsidiary, in form and substance satisfactory to the
Purchaser.

 

(h)           On or prior to the Second Closing, the Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)            the Second Subscription Amount subject to the closing by wire
transfer.

 

(i)            On or prior to the Third Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following:

 

(i)            the Third Note registered in the name of the Purchaser;

 

(ii)           the Third Warrant, exercisable at the applicable Warrant Exercise
Price, registered in the name of the Purchaser to purchase up to a number of
shares of Common Stock equal to 92,601 shares of Common Stock, subject to
adjustment as described therein;

 

(iii)          a legal opinion of Company Counsel, in form and substance
satisfactory to the Purchaser;

 

12

--------------------------------------------------------------------------------


 

(iv)          an Officer’s Certificate of the Company and each Subsidiary
certifying as to the representations, warranties and covenants in the
Transaction Documents and the conditions set forth in Section 2.3(h);

 

(vi)          a Secretary’s Certificate of the Company and each Subsidiary in
form and substance reasonably satisfactory to the Purchaser;

 

(vii)         Good standing certificates as of a recent date evidencing the good
standing of the Company and each Subsidiary in its jurisdiction of organization;

 

(viii)        Evidence of the Company having reported third quarter revenues in
fiscal 2018 of $16.6 million or greater; and

 

(ix)          a Solvency Certificate in form and substance satisfactory to the
Purchaser demonstrating the solvency of the Company.

 

(j)            On or prior to the Third Closing, the Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)            the Third Subscription Amount subject to the closing by wire
transfer.

 

2.3      Closing Conditions.

 

(a)           The obligations of the Company hereunder in connection with the
Initial Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Initial Closing of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of Purchaser required
to be performed at or prior to the date of the Initial Closing shall have been
performed; and

 

(iii)          the delivery by Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

 

(b)           The obligations of the Purchaser hereunder in connection with the
Initial Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Initial Closing of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Initial Closing shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement; and

 

13

--------------------------------------------------------------------------------


 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof.

 

(c)           The obligations of the Company hereunder in connection with the
Escrow Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Initial Closing of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of Purchaser required
to be performed at or prior to the date of the Initial Closing shall have been
performed; and

 

(iii)          the delivery by Purchaser of the items set forth in
Section 2.2(f) of this Agreement.

 

(d)           The obligations of the Purchaser hereunder in connection with the
Escrow Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Initial Closing of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Initial Closing shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.2(e) of this Agreement; and

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof.

 

(v)           Evidence of the Company having delivered on or prior to
February 28, 2018 (w) the approval of the Bank of Korea of the Guaranty by
Emmaus Life Sciences, Co. Ltd., of the Company’s obligations under the
Transaction Documents and its pledge of its assets under the Security Agreement
and Intellectual Property Security Agreement, and  Joinder to the Guaranty and
Security Agreement executed by Emmaus Life Sciences, Co. Ltd. and an
Intellectual Property Security Agreement executed by Emmaus Life Sciences, Co.
Ltd. (x) evidence of the mailing of notice of an account kun-pledge to, and
acknowledgement with fixed stamp date from,  each bank where  Emmaus Life
Sciences Co., Ltd. has bank accounts and delivery to Purchaser  of an account
Kun Pledge Agreement executed by Emmaus Life Sciences Co., Ltd. in form and
substance satisfactory to Purchaser, (y) a first  priority lien on the Telcon
Shares, (z) a second lien on the KPM Shares, with rights to a first lien on such
shares of stock upon the release of the lien of Telcon on such shares;
(2) evidence of entry of Purchaser’s first priority lien in the brokerage
account records maintained by Dongbu Securities on behalf of  the Company with
respect to the Telcon Shares and any other marketable securities not subject to
prior liens, including Hanil Vacuum Co., Ltd.; and (3) the Korean Share Pledge
Agreement with respect to the Telcon Shares and KPM Shares executed by the
Company

 

14

--------------------------------------------------------------------------------


 

in form and substance satisfactory to the Purchaser;and (E) provided written
notice to the Purchaser no later than February 28, 2017 that the Company has
elected to deliver the Escrow Note and Escrow Warrant to the Purchaser for the
Purchaser’s obligation to pay the Escrow Subscription Amount at the Escrow
Closing. If the Company fails to meet the obligations set forth above prior to
February 28, 2018 or provide such notice by February 28, 2018, the Company’s
election to hold a Escrow Closing shall be terminated.

 

(e)           The obligations of the Company hereunder in connection with the
Second Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Second Closing of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of Purchaser required
to be performed at or prior to the date of the Second Closing shall have been
performed; and

 

(iii)          the delivery by Purchaser of the items set forth in
Section 2.2(g) of this Agreement.

 

(f)            The obligations of the Purchaser hereunder in connection with the
Second Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Second Closing of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Initial Closing, Escrow Closing and Second
Closing shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.2(h) of this Agreement;

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(v)           the Company (A) shall have provided evidence to the Purchaser that
the Company has reported second quarter revenues in fiscal 2018 of $10.4 million
or greater, and (B) provided written notice to the Purchaser no later than the
last Business Day of the third quarter in fiscal 2018 that the Company has
elected to deliver the Second Note and Second Warrant to the Purchaser for the
Purchaser’s obligation to pay the Second Subscription Amount at the Second
Closing. If the Company fails to provide such notice by the last Business Day of
the third quarter in fiscal 2018, the Company’s election to hold a Second
Closing shall be terminated.

 

15

--------------------------------------------------------------------------------


 

(g)           The obligations of the Company hereunder in connection with the
Third Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Third Closing of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of Purchaser required
to be performed at or prior to the date of the Third Closing shall have been
performed; and

 

(iii)          the delivery by Purchaser of the items set forth in
Section 2.2(j) of this Agreement.

 

(h)           The obligations of the Purchaser hereunder in connection with the
Third Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the date of the Third Closing of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Initial Closing, Escrow Closing, Second
Closing  and Third Closing shall have been performed;

 

(iii)          the delivery by the Company of the items set forth in
Section 2.2(i) of this Agreement;

 

(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(v)           the Company (A) shall have provided evidence to the Purchaser that
the Company has reported third quarter revenues in fiscal 2018 of $16.6 million
or greater, and (B) provided written notice to the Purchaser no later than the
last Business Day of the fourth quarter in fiscal 2018 that the Company has
elected to deliver the Third Note and Third Warrant to the Purchaser for the
Purchaser’s obligation to pay the Third Subscription Amount at the Third
Closing. If the Company fails to provide such notice by the last Business Day of
the fourth quarter in fiscal 2018, the Company’s election to hold a Third
Closing shall be terminated.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1      Representations and Warranties of the Company. Except as set forth in
the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to Purchaser as of the date hereof:

 

(a)           Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth in Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

16

--------------------------------------------------------------------------------


 

(b)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d)           No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary (other than as provided in the Transaction Documents), or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations and those promulgated by the Food and Drug Administration of the
U.S. Department of Health and Human Services (the “FDA”) or by any foreign,
federal, state or local regulatory authority performing functions similar to
those performed by the FDA), or by which any property or asset of the Company or
a Subsidiary is bound or affected.

 

17

--------------------------------------------------------------------------------


 

(e)           Filings, Consents and Approvals. To the best of the Company’s
knowledge, after due inquiry and having made a reasonable due diligence
investigation, except as set forth in Schedule 3.1(e), neither the Company nor
any Subsidiary is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing, submission or registration with, any
court or other Governmental Authority or other Person (collectively “Filings or
Permissions”) in connection with the execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities, the consummation by the Company
of the transactions contemplated hereby and thereby, or to enable the Purchaser
to exercise its rights under the Transaction Documents other than: (i) the
filings required pursuant to Section 4.13 of this Agreement, and (ii) filings
necessary to perfect the Liens in favor of the Purchaser under the Security
Agreement (collectively, the “Required Approvals”). To the best of the Company’s
knowledge, after due inquiry and having made a reasonable due diligence
investigation, except as set forth in Schedule 3.1(e), no Filings or Permissions
will otherwise be necessary in connection with the execution, delivery and
performance by the Company of the Transaction Documents, or to enable the
Purchaser to exercise its rights under the Transaction Documents, including such
Filings or Permissions to enable the operations of the Company and its
Subsidiaries, as well as their properties and assets, to continue as they
currently are being performed following the execution, delivery and performance
by the Company of the Transaction Documents or the Purchaser’s exercise of its
rights under the Transaction Documents. In the event that any such Filings or
Permissions are necessary, including, but not limited to, any Authorization
applications, any change of ownership filings, notices, or submissions, any NDA
transfer letters, any IND transfer letters, orphan drug designation transfer
applications, any DMF transfer letters, or any notices to persons authorized to
reference any DMFs, or if the Purchaser assumes responsibility for price
reporting responsibilities and payment of rebates following change in ownership
of any NDA, the Company and its Subsidiaries shall provide all assistance to
Purchaser as Purchaser may reasonably request.

 

(f)            Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Shares, when issued upon
conversion of the Note, and the Warrant Shares, when issued in accordance with
the terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company. The Company has reserved
from its duly authorized capital stock a number of shares of Common Stock
issuable pursuant to the Note and the Warrant equal to the amount set forth in
Section 4.6.

 

(g)           Capitalization. The capitalization of the Company as of
December 29, 2017 is as set forth in Schedule 3.1(g).  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities or as set forth on
Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents

 

18

--------------------------------------------------------------------------------


 

or capital stock of any Subsidiary. The issuance and sale of the Securities will
not obligate the Company or any Subsidiary to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Securities. Except as set
forth on Schedule 3.1(g), there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

(h)           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
proxy statements, information statements and other documents required to be
filed by it with the SEC  pursuant to the reporting requirements of the Exchange
Act (all of the foregoing filed prior to the date hereof including, without
limitation, Current Reports on Form 8-K by the Company with the SEC whether
required to be filed or not (but excluding Item 7.01 thereunder) and all
exhibits and appendices included therein other than Exhibits 99.1 to Form 8-K)
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered or has made available to the Purchaser or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system (if any). As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
provided to the Purchaser have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
accordance with GAAP in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Any financial projections of the Company provided to the Purchaser
have been prepared by the Company in good faith and reflect assumptions by the
Company including those concerning anticipated trends, which are reasonable and
accurate as of their date.

 

(i)            Material Changes; Undisclosed Events, Liabilities or
Developments. Since September 30, 2017, (i) there has been no event, occurrence
or development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice
(B) rebates

 

19

--------------------------------------------------------------------------------


 

payable under agreements with government and commercial healthcare providers
(including direct care providers, health plans, and entities that pay for direct
care on behalf of beneficiaries in the ordinary course of business), and
(C) liabilities not required to be reflected in the Company’s financial
statements pursuant to Material Permit or disclosed in the Financial Statements,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders (other than as required pursuant to the terms of any of its
securities outstanding as of the date hereof) or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing stock or option plans duly adopted for
such purpose or upon approval by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose for services rendered to the Company.

 

(j)            Litigation. Neither the Company nor its Subsidiaries have been or
currently are subject to, received notice of any, or have knowledge of any
Proceedings or Orders, whether prior, current, pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties or assets before or by any court, arbitrator, or
Governmental Authority (collectively, an “Action”) which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Securities, (ii) has had or , if there were an
unfavorable decision, could have or reasonably be expected to result in a
Material Adverse Effect; or (iii) otherwise alleged or alleges that  any
Company, Company Subsidiary, or their respective Company Products, operations,
or activities are in violation of any Applicable Laws or Authorizations (as
“Company Products,” “Applicable Laws,” and “Authorizations,” are defined
below).  The Company does not have any knowledge that any such Governmental
Authority or third party is considering any Proceeding or Order, except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof (in such capacity), is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. Except as set forth on Schedule
3(j), there has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC or other governmental or
regulatory authority involving the Company or any current or former director or
officer of the Company.

 

(k)           Compliance. Except as set forth on Schedule 3(k):

 

(i) neither the Company nor any Subsidiary is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived);

 

(ii) neither the Company nor any Subsidiary is in violation of any Order of any
court, arbitrator or other Governmental Authority;

 

(iii) The Company, its Subsidiaries, and their respective properties and
assets,  including, but not limited to, Company Products (as that term is
defined below), and to the Company’s knowledge, all Persons providing Company
Product related services are in and are operating in compliance with all
applicable statutes, rules, ordinances, regulations guidance documents, contract
terms, and other requirements of all applicable

 

20

--------------------------------------------------------------------------------


 

Governmental Authorities (collectively “Applicable Laws”),  including without
limitation all foreign, federal, state and local Applicable Laws relating to
taxes; drug pricing; “sunshine” and transparency reporting occupational health
and safety, product quality, efficacy and safety; employment and labor matters;
and  the ownership, testing, study of, development, manufacture, packaging,
labelling, processing, use, distribution, shipment, import, export, marketing,
promotion, advertising, sale, storage and disposal of any product or any
component thereof that is owned, sponsored, developed, studied, tested,
manufactured, processed, packaged, labeled, used, shipped, imported, exported,
sold, promoted, advertised, marketed, stored, disposed of, or distributed by or
on behalf of the Company or its Subsidiaries (“Company Products”), except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

 

(iv) all Company Products, including Inventory (as that term is defined in the
Transaction Documents) are not, were not, and will not be adulterated,
misbranded, or otherwise prohibited from introduction into interstate commerce
under Applicable Law;

 

(v) neither the Company, its Subsidiaries, nor, to the knowledge of the Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer or Corporate
Secretary of the Company and with respect to the Company Products, any other
Person providing services related to the Company Products have received any FDA
Form 483, Establishment Inspection Report, adverse inspection report, notice of
an integrity review or other investigation, request for a corrective or remedial
action (including recalls), notice of adverse finding or deficiency, warning
letter, untitled letter, cyber letter or other correspondence or written notice
from the FDA or any other Governmental Authority alleging or asserting
noncompliance of the Company, its Subsidiaries, or the Company Products with any
Applicable Laws or any licenses, certificates, registrations, listings,
approvals, clearances, authorizations, permits, New Drug
Applications, Investigational New Drug Applications, Drug Master Files, orphan
drug designations, and supplements or amendments thereto (“Authorizations” or
“Material Permits”);

 

(vi) the Company and its Subsidiaries possess all material Authorizations
necessary for the conduct of the business, and such Authorizations are valid and
in full force and effect and will continue to be upon each Closing.  The Company
and its Subsidiaries are and are not in material violation of any term of any
such Authorizations. There have been no occurrences, events, or Proceedings that
are or have taken place, are pending, are under investigation, or that are, to
the Company’s knowledge, threatened, which has resulted in or would reasonably
be expected to result in the limitation, modification, revocation, withdrawal,
cancellation, lapse, integrity review, suspension, or any other material adverse
action against any material Authorization;

 

(vii) the Company and its Subsidiaries have not received written notice that any
Governmental Authority has taken, is taking or intends to take action to limit,
suspend, modify withdraw, cancel, lapse, subject to an integrity review, revoke,
or otherwise adversely impact any Authorizations and the Company has no
knowledge that any such Governmental Authority is considering such action,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;

 

(viii) the Companies and its Subsidiaries have timely filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions, filings and supplements or
amendments as required by any Applicable Laws or Authorizations.  All such
reports, documents, forms, notices, applications, records, claims, submissions,
filings and supplements or amendments were complete and correct

 

21

--------------------------------------------------------------------------------


 

in all material respects on the date filed (or were corrected or supplemented by
a subsequent submission) The Company and its Subsidiaries have timely paid all
applicable fees and charges with respect all Authorizations, in full, and have
timely paid all rebates due under agreements with Governmental Authorities;

 

(ix)  Neither the Company, its Subsidiaries, nor, to the Company’s knowledge,
any Person providing Company Product related services has made an untrue
statement of a material fact or fraudulent statement to the FDA or a
Governmental Authority, failed to disclose a material fact required to be
disclosed to the FDA or a Governmental Authority, or otherwise committed an act,
made a statement, or failed to make a statement that, would reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” Final
Policy set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments
thereto (the “FDA Ethics Policy”).  Neither the Company, its Subsidiaries, nor,
to the Company’s knowledge, any Person providing Company Product related
services has ever been investigated by the FDA or other Governmental Authority
for data or healthcare program fraud.  Neither the Company, its Subsidiaries,
nor, to the Company’s knowledge, any Person providing Company Product related
services is the subject of any pending or, to the Company’s knowledge,
threatened investigation pursuant to the FDA Ethics Policy, or resulting from
any other untrue or false statement or omission;

 

(x) Neither the Company, its Subsidiaries, nor, to the Company’s knowledge, any
Person providing services related to the Company Products have been:

 

(a) debarred or suspended pursuant to 21 U.S.C. § 335a;

 

(b) excluded under 42 U.S.C. § 1320a-7 or any similar law, rule or regulation of
any Governmental Authority

 

(c) excluded, debarred, suspended or deemed ineligible to participate in federal
procurement and non-procurement programs, including those produced by the U.S. 
General Services Administration;

 

(d) charged, named in a complaint, convicted, or otherwise found liable in any
Proceeding that falls within the ambit of 21 U.S.C. § 331, 21 U.S.C. § 333, 21
U.S.C. § 334, 21 U.S.C. § 335a, 21 U.S.C. § 335b, 42 U.S.C.  § 1320a - 7, 31
U.S.C. §§ 3729 — 3733, 42 U.S.C. § 1320a-7a, or any other Applicable Law;

 

(e) disqualified or deemed ineligible pursuant to 21 C.F.R. Parts 312, 511, or
812, or otherwise restricted, in whole or in part, or subject to an assurance;
or

 

(f) had a pending Proceeding, or otherwise received any notice or other
communication from any Governmental Authority or any Person threatening,
investigating, or pursuing (a)-(e) above.

 

(xi) No Company Product has been or has been requested by a Governmental
Authority or other Person to be recalled, withdrawn, removed, suspended, seized,
the subject of a corrective action, or discontinued (whether voluntarily or
otherwise) (collectively “Recall”).  Neither the Company, its Subsidiaries, nor,
to the Company’s knowledge, any Governmental Authority or other Person, has
sought, is seeking, or, to the Company’s knowledge, has or is currently
threatening or contemplating any Recall of a Company Product;

 

22

--------------------------------------------------------------------------------


 

(xii) Neither the Company nor its Subsidiaries has received any written notices
or statements from the FDA, or any other Governmental Authority imposing,
requiring, requesting or suggesting a hold, termination, suspension or material
modification to the manufacturing, packaging, labeling, processing,
distribution, shipment, studying, testing, import, export, use, development,
storage, disposal, sale, promotion, advertising, or marketing of any Company
Product; to any of the Company’s or its Subsidiaries’ operations; or, to the
Company’s knowledge, any Company Product related operation of a Person providing
Company Product related services;

 

(xiii) Neither the Company nor its Subsidiaries have received or otherwise
learned of any complaints, information, or adverse drug experience reports
related to a Company Product, the Company or its Subsidiary’s operations, or the
operations of a Person providing Company Product related services that would
reasonably prevent the receipt or maintenance of an Authorization or that would
otherwise have a Material Adverse Effect;

 

(xiv) For all pre-clinical studies, animal studies, and clinical trials
concerning the Company Products (collectively “Studies”), the study reports,
protocols, and statistical analysis plans (collectively, the “Data”) accurately,
completely, and fairly reflects the results from and plans for the Studies. The
Company does not have any knowledge of any other studies, the results of which
are inconsistent with, or otherwise call into question, the Study results.  The
Company is not aware of any material facts or circumstances related to the
safety or efficacy of any Company Product that would materially and adversely
affect the ability to receive or maintain an Authorization, or that would
otherwise delay the receipt of an Authorization;

 

(xv) Neither the Company, its Subsidiaries, nor, to the Company’s knowledge, any
Person performing services related to the Company Products has received any
written notice from the FDA, any other Governmental Authority, any Institutional
Review Board (“IRB”), or other Person or board responsible for the oversight or
conduct of any Study, requiring, imposing, requesting, suggesting, or
threatening the termination, suspension, material modification or restriction,
delay, or clinical hold of, or otherwise rejecting any Study that was, is
planned to be, or is being conducted.  All Studies were and, if still pending,
are being conducted in all material respects in accordance with all Applicable
Laws, Authorizations, good clinical practices, good laboratory practices, the
protocols, procedures and controls designed and approved for such Studies,
professional medical and scientific standards, and in accordance with any
requirement of an IRB or other Person or board responsible for review of such
Studies; and

 

(xvi) To the Company’s knowledge, FDA has not designated and no other Person is
seeking designation of another drug product, that is the same as a Company
Product, as sameness is defined in FDA’s regulations, as an orphan drug for the
same indication as a Company Product. Further to the Company’s knowledge any
Company Product that is subject to an EU orphan drug designation once in receipt
of an NDA will benefit from the market exclusivity afforded by such designation.

 

23

--------------------------------------------------------------------------------


 

(l)            Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval.

 

(m)          Intentionally Omitted.

 

(n)           Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Permitted Liens. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

 

(o)           Intellectual Property.

 

(i)            The Company and each Subsidiary owns or possesses or has the
right to use pursuant to a valid and enforceable written license, sublicense,
agreement, or permission all Intellectual Property necessary for the operation
of the business of the Company and each Subsidiary as presently conducted. The
Company and each Subsidiary has made available to the Purchaser a true and
complete copy of each such written license, sublicense, agreement or permission.

 

(ii)           To the knowledge of the Company, the Intellectual Property does
not interfere with, infringe upon, misappropriate, or otherwise come into
conflict with, any Intellectual Property rights of third parties, and the
Company has no Knowledge that facts exist which indicate a likelihood of the
foregoing. Neither the Company nor any Subsidiary has received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or conflict (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party). To the Knowledge of the Company, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of the Company or any Subsidiary.

 

(iii)          Neither the Company nor any Subsidiary has any pending patent
applications or applications for registration that either entity has made with
respect to any Intellectual Property. Schedule 3.1(o) identifies each license,
sublicense, agreement, or other permission that the Company or a Subsidiary has
granted to any third party with respect to any of such Intellectual Property
(together with any exceptions). The Company has made available to the Purchaser
correct and complete copies of all such licenses, sublicenses, agreements, and
permissions (as amended to date) (“Intellectual Property Agreements”). Schedule
3.1(o) also identifies each registered and unregistered trademark, service mark,
trade name, corporate name, URLs or Internet domain name used by the Company and
each Subsidiary in connection with its business and which is not licensed from a
third party. With respect to each item of Intellectual Property required to be
identified in Schedule 3.1(o):

 

(A)             The Company and each Subsidiary owns and possesses all right,
title, and interest in and to the item, free and clear of any Lien, license, or
other restriction or limitation regarding use or disclosure;

 

24

--------------------------------------------------------------------------------


 

(B)             The item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;

 

(C)             No Action, claim, or demand is pending or, to the knowledge of
the Company, is threatened that challenges the legality, validity,
enforceability, use, or ownership by the Company or any Subsidiary; and

 

(D)             Neither the Company nor any Subsidiary has agreed to indemnify
any Person for or against any interference, infringement, misappropriation, or
other conflict with respect to the item.

 

(iv)                              Schedule 3.1(o)(iv) identifies each item of
Intellectual Property that any third party owns and that the Company or a
Subsidiary uses pursuant to license, sublicense, agreement, or permission,
excluding off-the-shelf software purchased or licensed by the Company or a
Subsidiary. The Company has made available to the Purchaser correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (each as
amended to date) (each, a “Licensed Intellectual Property Agreement”). With
respect to each Licensed Intellectual Property Agreement:

 

(A)                               The Licensed Intellectual Property Agreement
is legal, valid, binding, enforceable, and in full force and effect;

 

(B)                               Neither the Company nor any Subsidiary is in
breach or default, and no event has occurred that with notice or lapse of time
would constitute the Company’s or a Subsidiary’s breach or default or permit the
counterparty rights to termination, modification, or acceleration thereunder,
which as to any such breach, default or event could have a Material Adverse
Effect on the Company or a Subsidiary;

 

(C)                               No party to such Licensed Intellectual
Property Agreement has repudiated any provision thereof;

 

(D)                               Except as set forth in such Licensed
Intellectual Property Agreement, neither the Company nor a Subsidiary has
received written or verbal notice or otherwise has Knowledge that the underlying
item of Intellectual Property is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge; and

 

(E)                                Except as set forth on Schedule 3.1(o)(iv),
neither the Company nor any Subsidiary has not granted any sublicense or similar
right with respect to the license, sublicense, agreement, or permission.

 

(v)                                 Each Person who participated in the
creation, conception, invention or development of the Intellectual Property
currently used in the business of the Company and each Subsidiary (each, a
“Developer”) which is not licensed from third parties has executed one or more
agreements containing industry standard confidentiality, work for hire and
assignment provisions, whereby the Developer has assigned to the Company and
each Subsidiary, as applicable, all copyrights, patent rights, Intellectual
Property rights and other rights in the Intellectual Property, including all
rights in the

 

25

--------------------------------------------------------------------------------


 

Intellectual Property that existed prior to the assignment of rights by such
Person to the Company and the applicable Subsidiary. The Company has made
available to the Purchaser copies of any such agreements and assignments from
each such Developer (collectively, the “Developer Agreements”).

 

(vi)                              Each Developer has signed a non-disclosure
agreement with the Company and each Subsidiary. The Company has made available
to the Purchaser copies any such non-disclosure agreements from each such
Person, if any.

 

(p)                                 Insurance.

 

(i) Company Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for entities with financial positions
similar to the Company in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

(ii) D&O Insurance; Key Man Insurance. The Company maintains directors’ and
officers’ liability insurance, with coverage amounts as determined appropriate
by the Board.  Such directors’ and officers’ liability insurance shall include
coverage for all of the Company’s executive officers and members of the Board.
Such directors’ and officers’ insurance shall be reasonably satisfactory to the
Purchaser.

 

(q)                                 Transactions With Affiliates and Employees.
Except as set forth on Schedule 3.1(q), none of the officers or directors of the
Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner.

 

(r)                                    Certain Fees. Except for compensation
payable to Credo 180, no brokerage or finder’s fees or commissions are or will
be payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

 

(s)                                   Investment Company. The Company is not,
and is not an Affiliate of, and immediately after receipt of payment for the
Securities, will not be or be an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

(t)                                    Registration Rights. No Person has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary.

 

26

--------------------------------------------------------------------------------


 

(u)                                 Application of Takeover Protections. The
Company and the Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchaser’s ownership of the
Securities.

 

(v)                                 Disclosure. All of the disclosure furnished
by or on behalf of the Company to the Purchaser regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the schedules to this Agreement, is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.

 

(w)                               No Integrated Offering.  Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.

 

(x)                                 Solvency. Based on the consolidated
financial condition of the Company as of each Closing, after giving effect to
the receipt by the Company of the proceeds from the sale of the Securities
hereunder, (i) the fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. As of the
date hereof, the Company has no intention to file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within the two years from the Initial Date.  Schedule 3.1(x) set forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments. For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $10,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $5,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

27

--------------------------------------------------------------------------------


 

(y)                                 Tax Status. The Company and its Subsidiaries
each (i) has made or filed all United States federal, state and local income and
all foreign income and franchise tax returns, reports and declarations required
by any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no basis for any such claim.

 

(z)                                  No Disqualification Events. With respect to
the Securities to be offered and sold hereunder in reliance on Rule 506(b) under
the Securities Act, neither the Company nor, to the knowledge of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering hereunder, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, or any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has made available to the Purchaser a copy of any
disclosures provided thereunder.

 

(aa)         Material Agreements.  The agreements set forth on Schedule 3.1(aa)
are the only material agreements of the Company (the “Material Agreements”) and
are valid, binding and enforceable in accordance with their terms against the
Company, and are in full force and effect, except as the enforcement thereof may
be limited by bankruptcy laws, other similar laws affecting creditors’ rights
and general principles of equity affecting the availability of specific
performance and other equitable remedies.  Except as set forth on Schedule
3.1(aa), neither the Company nor any other party thereto is in material default
thereunder, nor has there occurred any event that with notice or lapse of time,
or both, would constitute a material default by the Company or any other party
thereunder.  Accurate and complete copies of each written Material Agreement
have been delivered or otherwise made available to the Purchaser.  Except as set
forth on Schedule 3.1(aa), as of the date of this Agreement, the Company nor any
of its Affiliates has received any notification that any party to a Material
Agreement intends to terminate such Material Agreement.

 

(bb)         Customers and Suppliers. Neither the Company nor any Subsidiary 
has received any written or oral notice, and neither the Company nor any
Subsidiary knows or has any reason to believe, that any customer of its with
annual gross sales of in excess of $100,000 or supplier or products to the
Company or a Subsidiary in excess of $100,000 (i) has ceased, or in the
reasonably foreseeable future may cease, to use the services of the Company or a
Subsidiary, (ii) has substantially reduced, or in the reasonably foreseeable
future may substantially reduce, the use of the services of the Company or a
Subsidiary or (iii) has terminated or materially altered, or in the reasonably
foreseeable future would reasonably be expected to terminate or materially alter
its business relations with the Company or a Subsidiary.

 

28

--------------------------------------------------------------------------------


 

3.2                   Representations and Warranties of the Purchaser. Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of each Closing to the Company as follows (unless
as of a specific date therein):

 

(a)                                 Organization; Authority. Such Purchaser is
either an individual or an entity duly incorporated or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of the
Purchaser. Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)                                 Understandings or Arrangements. Such
Purchaser is acquiring the Securities as principal for its own account and has
no direct or indirect arrangement or understandings with any other Persons to
distribute or regarding the distribution of such Securities (this representation
and warranty not limiting the Purchaser’s right to sell the Securities in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser understands that the Securities are “restricted securities” and have
not been registered under the Securities Act or any applicable state securities
law and is acquiring such Securities as principal for its own account and not
with a view to or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Securities in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other Persons to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Purchaser’s right to sell such Securities in
compliance with applicable federal and state securities laws).

 

(c)                                  Purchaser Status. At the time the Purchaser
was offered the Securities, it was, and as of the date hereof it is, an
“accredited investor” within the meaning of Rule 501 under the Securities Act.

 

(d)                                 Experience of Such Purchaser. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

 

(e)                                  Access to Information. Such Purchaser
acknowledges that (i) it has had the opportunity to review the Transaction
Documents (including all exhibits and schedules thereto), (ii) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (iii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iv) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Such Purchaser acknowledges
and agrees that neither the Company nor anyone else has provided the Purchaser
with any information or advice with respect to the Securities nor is such
information or advice necessary or desired.

 

29

--------------------------------------------------------------------------------


 

(f)                                   Confidentiality. Other than to other
Persons party to this Agreement or to the Purchaser’s representatives,
including, without limitation, its officers, directors, partners, legal and
other advisors, employees, agents and Affiliates, the Purchaser has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(g)                                  Legends.  The Purchaser understands that
the Securities and any securities issued in respect of or exchange for the
Securities, may be notated with one or all of the following legends:

 

(i)             [THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.]

 

[NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.]

 

[NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH

 

30

--------------------------------------------------------------------------------


 

EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. 
THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.]

 

(ii)                                  Any legend set forth in, or required by,
the other Transaction Documents.

 

(iii)                               Any legend required by the securities laws
of any state to the extent such laws are applicable to the Securities
represented by the certificate, instrument, or book entry so legended.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Information Rights.  So long as any Securities
remain outstanding and until  the date that the Company consummates a public
offering of its securities and its shares are listed on a national securities
exchange or the consummation of a Fundamental Transaction, the Company shall
provide the Purchaser with (i) monthly flash reports containing information
agreed to between Company and Purchaser within 10 days of each month end,
(ii) quarterly financial reports as filed with the SEC at the same time they are
filed with the SEC, and (iii) yearly financial reports in the form they are
filed with the SEC at the same time they are filed with the SEC.  Upon the
request of the Purchaser, the Company shall share with the Purchaser status
updates on manufacturing and capex, shipment of products, sales pipeline, Board
decisions and relevant regulatory and licensing developments.

 

4.2                               Publicity. The Company and the Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor the Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Purchaser, or without the prior consent of the Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  If the Purchaser requests that
confidential treatment for any disclosure be requested from the SEC, the Company
shall make such request and file the appropriate confidentiality request with
the SEC.

 

4.3                               Shareholder Rights Plan.  No claim will be
made or enforced by the Company or, with the consent of the Company, any other
Person, that the Purchaser is an “Acquiring Person” under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that the Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchaser.

 

4.4                               Use of Proceeds. The Company shall use the net
proceeds from the sale of the Securities hereunder for working capital and for
the satisfaction of certain of the Company’s Indebtedness, which is set forth on
Schedule 4.4 hereto  and shall not use such proceeds for (a) the payment of any
other Indebtedness (other than payment of trade payables in the ordinary course
of the Company’s business and prior practices, ordinary course payments of
principal and interest on the Company’s outstanding promissory notes, and paying
off indebtedness to stockholders who are not officers or directors of the
Company) , (b) for the redemption of any Common Stock or Common Stock
Equivalents, or (c) for the settlement of any outstanding litigation.

 

31

--------------------------------------------------------------------------------


 

4.5                   Indemnification of Purchaser. Subject to the provisions of
this Section 4.5, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, interest and penalties, court costs and reasonable
attorneys’ fees and costs of investigation and Recalls (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents, (b) any action instituted against the Purchaser Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based solely upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser Party may have with any such stockholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance)  (c) any untrue or alleged untrue statement
of a material fact contained in any registration statement, any prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or
(d) any action, omission, negligence, malfeasance, or misconduct performed by
the Company, its Subsidiaries, or their respective officers, directors,
shareholders, members, partners, employees, agents, or contractors that may
cause any Losses, including, but not limited to noncompliance with Applicable
Laws, Authorizations, and Company Product Recalls. If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.  The Company shall not enter
into any settlement agreement without the consent of the Purchaser.  The
indemnification required by this Section 4.15 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

32

--------------------------------------------------------------------------------


 

4.6                   Reservation of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, shares of Common Stock,
subject to adjustment for stock splits and dividends, combinations and similar
events, equal to the amounts required by the Transaction Documents.  The Company
shall not enter into any agreement or file any amendment to its Certificate of
Incorporation (including the filing of a Certificate of Designation) which
conflicts with this Section 4.6 while the Note and Warrant remain outstanding.’.

 

4.7                                                                  
Participation in Future Financing.

 

(a)                                 Until the 36 month anniversary of the
Initial Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration,
indebtedness or a combination of units hereof (a “Subsequent Financing”), such
Purchaser shall have the right to participate in the Subsequent Financing on the
same terms, conditions and price provided for in the Subsequent Financing. At
least 10 Business Days prior to the closing of the Subsequent Financing, the
Company shall deliver to such Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”). Upon the request of such Purchaser,
and only upon a request by such Purchaser, for a Subsequent Financing Notice,
the Company shall promptly, but no later than 1 Business Day after such request,
deliver a Subsequent Financing Notice to such Purchaser. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and (subject to any confidentiality obligations) the Person or Persons through
or with whom such Subsequent Financing is proposed to be effected and shall
include a term sheet or similar document relating thereto as an attachment.

 

(b)                                 Any Purchaser desiring to participate in
such Subsequent Financing must provide written notice to the Company by not
later than 5:30 p.m. (New York City time) on the 10th Business Day after it
received the Pre-Notice that such Purchaser is willing to participate in the
Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Purchaser as of such 10th
Business Day, such Purchaser shall be deemed to have notified the Company that
it does not elect to participate.

 

(c)                                  If by 5:30 p.m. (New York City time) on the
10th Business Day after the Purchaser has received the Pre-Notice, notification
by the Purchaser of its willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.

 

(d)                                 The Company must provide the Purchaser with
a second Subsequent Financing Notice, and the Purchaser will again have the
right of participation set forth above in this Section 4.7, if the Subsequent
Financing subject to the initial Subsequent Financing Notice is not consummated
for any reason on the terms set forth in such Subsequent Financing Notice within
30 Business Days after the date of the initial Subsequent Financing Notice.

 

(e)                                  The Company and each Purchaser agree that
if any Purchaser elects to participate in the Subsequent Financing, the
transaction documents related to the Subsequent Financing shall not include any
term or provision whereby such Purchaser shall be required to agree to any
restrictions on trading as to any of the Securities purchased hereunder or be
required to consent to any amendment to or termination of, or grant any waiver,
release or the like under or in connection with, this Agreement, without the
prior written consent of such Purchaser.

 

33

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
in this Section 4.7 and unless otherwise agreed to by such Purchaser, the
Company shall either confirm in writing to such Purchaser that the transaction
with respect to the Subsequent Financing has been abandoned or shall publicly
disclose its intention to issue the securities in the Subsequent Financing, in
either case in such a manner such that such Purchaser will not be in possession
of any material, non-public information, by the 10th Business Day following
delivery of the Subsequent Financing Notice. If by such tenth 10th Business Day,
no public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Purchaser, such transaction shall be
deemed to have been abandoned and such Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.

 

4.8                               Subsequent Equity Sales.

 

(a)                                 From the date hereof until such time as the
Purchaser no longer holds the Securities, the Company will not, without the
consent of the Purchaser, enter into any Equity Line of Credit or similar
agreement, nor issue nor agree to issue any Variable Priced Equity Linked
Instruments (collectively, the “Variable Rate Transactions”). For purposes
hereof, “Equity Line of Credit” means any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at future determined price or price formula (other
than customary “preemptive” or “participation” rights or “weighted average” or
“full-ratchet” antidilution provisions or in connection with fixed-price rights
offerings and similar transactions that are not Variable Priced Equity Linked
Instruments), and “Variable Priced Equity Linked Instruments” means: (A) any
debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a conversion, exercise or exchange price that is subject
to being reset on more than one occasion at some future date at any time after
the initial issuance of such debt or equity security due to a change in the
market price of the Company’s Common Stock since date of initial issuance 
(other than customary “preemptive” or “participation” rights or “weighted
average” or “full-ratchet” antidilution provisions or in connection with
fixed-price rights offerings and similar transactions), and (B) any amortizing
convertible security which amortizes prior to its maturity date, where the
Company is required or has the option to (or any investor in such transaction
has the option to require the Company to) make such amortization payments in
shares of Common Stock which are valued at a price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security (whether or not such
payments in stock are subject to certain equity conditions). For purposes of
determining the total consideration for a convertible instrument (including a
right to purchase equity of the Company) issued, subject to an original issue or
similar discount or which principal amount is directly or indirectly increased
after issuance, the consideration will be deemed to be the actual cash amount
received by the Company in consideration of the original issuance of such
convertible instrument.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, this
Section 4.8 shall not apply in respect of an Exempt Issuance (except that no
Variable Rate Transaction shall be an Exempt Issuance).  The Company shall
provide the Purchaser with notice of any such issuance or sale in the manner for
disclosure of Subsequent Financings set forth in Section 4.7.

 

4.9                   Rule 144 Opinion.  Provided that the provisions of
Rule 144 so permit, the Company shall deliver to the Purchaser an opinion of
counsel (which opinion the Company will be responsible for obtaining at its own
cost) that the Shares may be resold pursuant to Rule 144 free of restrictive
legends.   Until such time as the Purchaser or any of its assignees no longer
owns the Note, the Shares, the Warrant or the Warrant Shares, the Company shall
timely file all reports required to be filed with the SEC pursuant to the
Exchange Act, and the Company shall not terminate the registration of the Common
Stock under Section 12 of the Exchange Act and/or the Company’s status as an
issuer required to file reports under the 1934 Act even if the Exchange Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination).

 

4.10                        Conversion and Exercise Procedures. The forms of
Conversion Notice and Notice of Exercise included in the Note and Warrant set
forth the totality of the procedures required of the Purchaser in order to
convert the Note or to exercise the Warrant. No additional legal opinion, other
information or instructions shall be required of the Purchaser to convert their
Note or exercise their Warrant. Without limiting the preceding sentences, no
ink-original Conversion Notice or Notice of Exercise shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Conversion Notice or Notice of Exercise form be required in order to convert
the Note or exercise the Warrant. The Company shall honor conversions of the
Note and exercise of the Warrant and shall deliver Shares and Warrant Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.11                        Maintenance of Property; Current Line of Business.
The Company shall use its commercially reasonable efforts to keep all of its and
its Subsidiaries’ property, which is necessary or useful to the conduct of its
and its Subsidiaries’ businesses, in good working order and condition, ordinary
wear and tear excepted, and agrees that neither it nor its Subsidiaries will
transfer or dispose of any asset or property, including any Authorizations,
material to the business of the Company of a Subsidiary without the prior
written consent of the Purchaser. In addition, the Company agrees that neither
it nor its Subsidiaries will exit or otherwise materially adversely modify their
current or future business operations, including the discontinuation of the
manufacturing, marketing, or sale of a Company Product, without the prior
written consent of the Purchaser.

 

4.12                        Preservation of Corporate Existence. The Company
shall preserve and maintain its corporate existence, rights, privileges and
franchises in the jurisdiction of its incorporation, and qualify and remain
qualified, as a foreign corporation in each jurisdiction in which such
qualification is necessary in view of its business or operations and where the
failure to qualify or remain qualified might reasonably have a Material Adverse
Effect.

 

4.13                        Blue Sky.  The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to the Purchaser at the applicable
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.

 

4.14                        Minimum Balance.  Company shall at all times
maintain in the deposit account with respect to which the Purchaser has a
perfected first priority security interest in, and control over, or such other
arrangement as agreed by the Purchaser in its sole discretion, unrestricted cash
greater than or equal to 6 months’ of interest payments on the then-outstanding
Notes.

 

35

--------------------------------------------------------------------------------


 

4.15                        Ranking of Note.  No Indebtedness of the Company
and/or any Subsidiaries, at any Closing will be in any manner and/or for any
reason (i) senior to the Note and/or any other liabilities and/or obligations of
the Company and/or any Subsidiaries to the Purchaser in right of payment or
otherwise, and/or (ii) pari passu with the Note and/or any other liabilities
and/or obligations of the Company and/or any Subsidiaries to the Purchaser in
right of payment and/or in otherwise, whether with respect to payment,
redemptions, principal, interest, or upon liquidation, dissolution or otherwise.

 

4.16                        Subsidiary Guarantees, Etc.  For so long as any of
the Notes remain outstanding, upon any entity becoming a Subsidiary, the Company
shall cause each such Subsidiary to become party to all of the Security
Documents, to the extent required in the Security Documents and take all actions
required by the Security Documents in form and substance satisfactory to the
Collateral Agent and the Purchaser.

 

4.17                        Stock Adjustments. Until the Notes are no longer
outstanding, the Company shall not effect any stock combination, reverse stock
split or other similar transaction submitted for stockholder approval at a
meeting of the shareholders of the Company or via written consent of
stockholders (or make any public announcement or disclosure with respect to any
of the foregoing) without the prior written consent of the Purchaser., which
consent shall not be unreasonably withheld.

 

4.18                        New Subsidiaries.  Neither the Company nor the
Subsidiaries shall form or acquire any Subsidiaries without the express prior
written consent of the Collateral Agent and the Purchaser, which written consent
shall, among other conditions, be conditioned upon, among other items,
compliance by the Company and each Subsidiary.

 

4.19                        Disclosure of Confidential Information. The Company
shall not, and the Company shall cause each of the Subsidiaries and each of its
and their respective officers, directors, employees and agents not to, provide
any Purchaser with any material, non-public information regarding the Company
and/or any of the Subsidiaries from and after the date hereof without the
express prior written consent of the Purchaser (which may be granted or withheld
in the Purchaser’s sole discretion). In the event of a breach of any of the
foregoing covenants, the Purchaser shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such material, non-public information, as applicable, without
the prior approval by the Company, any of its respective Subsidiaries, or any of
its or their respective officers, directors, employees or agents. The Purchaser
shall not have any liability to the Company, any of the Subsidiaries, or any of
its or their respective officers, directors, employees, affiliates, stockholders
or agents, for any such disclosure. To the extent that the Company or any of the
Subsidiaries delivers any material, non-public information to the Purchaser
without the Purchaser’s prior written consent, the Company hereby covenant and
agree that the Purchaser shall not have any duty of confidentiality with respect
to, or a duty not to trade on the basis of, such material, non-public
information. If the Company, any of its respective Subsidiaries, or any of their
respective officers, directors, employees or agents, provides the Purchaser with
material non-public information relating to the Company and/or any of the
Subsidiaries, and such disclosure is without the consent of the Purchaser, the
Company shall immediately publicly disclose such confidential information on a
Current Report on Form 8-K or otherwise.

 

In the event the Company discloses or any of its Subsidiaries or each of its and
their respective officers, directors, employees and agents provide any Purchaser
with any material, non-public information regarding the Company and/or any of
the Subsidiaries from and after the date hereof pursuant to the provision of
this Agreement or the request of any Purchaser, Purchaser shall not make any
public disclosure of such material, non-public information, preserve the
confidentiality of such material, non-public information and not trade on the
basis of, such material, non-public information.

 

36

--------------------------------------------------------------------------------


 

4.20                        Trading Restrictions. In order to avoid any
significant negative impact on the market for the Company’s securities, the
number of shares of Common Stock of the Company that the Purchasers in the
aggregate may sell during any one single Trading Day shall not exceed 15% of the
Daily Trading Volume without the prior written consent of the Company.

 

4.21                        Documents To be Delivered within Forty-Five (45)
days of the Initial Closing.   On or prior to the forty-five (45) day
anniversary of the Initial Closing, the Company shall deliver to the Purchaser
each of the following: (a) evidence of the mailing of notice of an account
kun-pledge to, and acknowledgement with fixed stamp date from,  each bank where
 Emmaus Life Sciences Co., Ltd. has bank accounts,(b) evidence of acceptance of
the Korean Bank of the Guaranty by Emmaus Life Sciences, Co. Ltd., of the
Company’s obligations under the Transaction Documents and its pledge of its
assets under the Security Agreement and Intellectual Property Security
Agreement, (c) a Joinder to the Guaranty, Security Agreement and Intellectual
Property Security Agreement, each executed by Emmaus Life Sciences, Co. Ltd.,
and (d) a Korean Share Pledge Agreement executed by the Company with respect to
the Telcon Shares and KPM Shares, in form and substance satisfactory to
Purchaser, and (e) an Account Kun Pledge Agreement executed by Emmaus Life
Sciences, Co. Ltd. in form and substance satisfactory to the Purchaser.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the Company is only obligated to use its good faith commercially
reasonable efforts to obtain the cooperation of third parties that may be
required to make the deliveries required pursuant to this Section 4.21 and under
subsections 2.2(e)(xi) and 2.3(d)(v). Purchaser acknowledges and agrees that
despite its use of good faith and commercially reasonable efforts, there is no
guarantee that the Company will obtain the cooperation of third parties or the
timeliness of such cooperation. Accordingly, the failure of the Company to
obtain such cooperation and make such deliveries despite the Company’s good
faith and commercially reasonable efforts shall not constitute a breach of or
default under this Agreement or any other Transaction Document.

 

4.22.                     Notification and/or Waiver. The Company agrees to,
promptly after the date of this Agreement, satisfy its obligations either
through notice, waiver or otherwise with respect to (y) future funding
participation rights as set forth in that certain convertible promissory note
issued by the Company on November 6, 2017 to Zen, Wei Peu, and (z) all investors
that participated in the Company’s 2013 financing pursuant to which T.R.
Winston & Company, LLC acted as exclusive placement agent (the “2013 Financing”)
of any participation rights provided to such investors pursuant to the Amended
and Restated Subscription Agreement executed by each investor, the Company and
T.R. Winston & Company, LLC in connection with the 2013 Financing.

 

4.23.                     Deliverables Post-Initial Closing.  The Company agrees
to, promptly after the Initial Closing, but in no event later than twenty-one
(21) calendar days following the Initial Closing, to deliver or cause to be
delivered complete, executed (if required) copies by each of Emmaus Japan and
Emmaus Europe of the deliverables set forth in Sections 2.2(a)(ii), (iii),
(vii), (viii), (xii) and (xiii).

 

4.24                        All Required Assistance.  Company shall and shall
cause its Subsidiaries to take all necessary actions and steps; provide all
necessary assistance and information; and make all necessary filings,
submissions, and applications; seek all necessary Authorizations; and provide
all necessary assistance to Purchaser to enable purchaser to exercise its rights
under the Transaction Documents, to enable the Purchaser to continue the
operations of the Company and its Subsidiaries, and as Purchaser reasonably
requests.  This assistance shall include, but shall not be limited to transfer
filings and submissions for Authorizations to the applicable Governmental
Authorities and the entry of the Company or its Subsidiaries into additional
agreements with the Purchaser or Person designated by the Purchaser, such as
supply, manufacturing, and quality agreements.

 

37

--------------------------------------------------------------------------------


 

ARTICLE V.
MISCELLANEOUS

 

5.1                   Termination. This Agreement may be terminated by the
Purchaser, as to Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchaser, by
written notice to the other parties, if the Initial Closing Date and/or Escrow
Closing Date have not been consummated on or before February 28, 2018.

 

5.2                   Fees and Expenses. Except as expressly set forth below and
in the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchaser. The Company agrees at the Initial Closing to pay counsel for the
Purchaser its fees ($25,000 of which has been paid in advance) together with
reasonable costs including those necessary to provide the Purchaser with a lien
on all of the assets of the Company, such legal fees not to exceed $80,000 in
the aggregate. The Company agrees at the Initial Closing to pay the Purchaser
for due diligence fees ($10,000 of which has been paid in advance), such due
diligence fees not to exceed $20,000 in the aggregate.  From the Purchaser’s
Initial Subscription Amount, the Purchaser may withhold fees in order to pay its
due diligence fees and the fees due its counsel as well as any costs incurred by
such counsel provided that written notice is given to the Company.

 

5.3                   Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

 

5.4                   Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email attachment at the facsimile number or email address as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile or email attachment at
the facsimile number or email address as set forth on the signature
pages attached hereto on a day that is not a Business Day or later than 5:30
p.m. (New York City time) on any Business Day, (c) the second (2nd) Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.

 

5.5                   Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser who hold at least
a majority in interest of the then-outstanding Note or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. 
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right. Any
amendment effected in accordance with accordance with this Section 5.5 shall be
binding upon the Purchaser and holder of Securities and the Company.

 

38

--------------------------------------------------------------------------------


 

5.6                   Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser then holding
outstanding Note (other than by merger). Purchaser may assign any or all of its
rights under this Agreement to any Person to whom Purchaser assigns or transfers
any Securities, provided that such transferee agrees in writing to be bound,
with respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchaser.”

 

5.7                   No Third-Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person, except as otherwise set forth in Sections 4.5 and
4.9 and this Section 5.7.

 

5.8                   Governing Law; Exclusive Jurisdiction. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.   If any party shall commence an Action or Proceeding to
enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company elsewhere in this Agreement, the prevailing party in
such Action or Proceeding shall be reimbursed by the non-prevailing party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.

 

5.9                   Survival. The representations and warranties contained
herein shall survive each Closing and the delivery of the Securities.

 

5.10            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

39

--------------------------------------------------------------------------------


 

5.11            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated, as long as the
essential terms and conditions of this Note for each party remain valid,
binding, and enforceable. The parties shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction.

 

5.12            Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any Action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.13            Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.14            Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.15            WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

EMMAUS LIFE SCIENCES, INC.

Address for Notice:

 

 

 

 

By:

 

 

21250 Hawthorne Boulevard

Name: Yutaka Niihara, MD, MPH

Suite 800

Title: Chief Executive Officer

Torrance, California 90503

 

 

With a copy to (which shall not constitute notice):

Email: yniihara@emmauslifesciences.com

 

 

 

 

Lee Anav Chung White Kim Ruger & Richter LLP

 

520 South Grand Avenue, Suite 1070

 

Los Angeles, CA 90071

 

Attention: Harry H.W. Kim, Esq

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: GPB Debt Holdings II, LLC

 

Signature of Authorized Signatory of Purchaser:

 

 

 

Name of Authorized Signatory: David Gentile

 

Title of Authorized Signatory: Manager

 

Email Address of Authorized Signatory:

 

Facsimile Number of Authorized Signatory:

 

Address for Notice to Purchaser:

 

535 West 24th Street, Floor 4

New York, NY 10011

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

EIN Number:

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

12.5% Senior Secured Convertible Note

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Warrant

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Security Agreement

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Intellectual Property Security Agreement

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Guaranty Agreement

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Solvency Certificate

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Registration Rights Agreement

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Escrow Agreement

 

(attached)

 

--------------------------------------------------------------------------------